Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 4-16 are allowable.  
Amended independent claim 1 is allowable for having incorporated limitations of former claim 3 indicated to be allowable subject matter in paragraphs 35 and 37 on page 8 of Non-Final Office Action of March 15, 2021, and including limitations of former intervening claim 2.  Claims 4-13, 15 and 16 collectively depend on claim 1.  
Amended independent claim 6 is allowable for the reason provided in paragraphs 36 and 37 on page 8 of Non-Final Office Action of March 15, 2021 without reference to removed reference numeral “(41)”, and having been made an independent claim with including limitations of intervening claims 4 and 5.   Claim 14 depends on claim 6. 
Further amendments to claims 1, 4 and 6 directed to addressing an informality in claim 1 and indefinite terms in claims 4 and 6 are reviewed to have corrected them.  The claim objection to claim 1 and rejection of claims 4-6 and 12-14 under 35 USC 112(b) are withdrawn.
Regarding the substitute specification, receipt of mark-up version and clean version are acknowledged and reviewed.  The noted mark-up corrections are reviewed to overcome the objections to the specification.  The objections to the specification are withdrawn.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

June 24, 2021
AC